DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 2, the prior arts of record do not teach or disclose a communication network system, comprising: an external device connected with a global network; an internal device connected with a local area network independent from the global network; a server communicatively connectable with the external device via the global network; and a gateway configured to relay communication between the global network and the local area network, wherein the server is configured to receive from the external device an access demand packet indicating a demand for an access to the internal device, and transmit a first access demand notice packet notifying receipt of the access demand packet to the gateway, via the global network, and the gateway includes: a first communication interface configured to communicate with the server via the global network; a second communication interface configured to communicate with the internal device via the local area network; a first communication controller configured to control the first communication interface to cause the first communication interface to receive the first access demand notice packet transmitted from the server to the gateway; a second communication controller configured to control, upon receiving the first access demand notice packet by the first communication interface, the second communication interface to cause the second communication interface to transmit a second access demand notice packet notifying the receipt of the first access demand notice packet to the internal device to establish a session between the external device and the internal device; and a communication history storage configured to store communication history information about a history of communication between the external device and the internal device after the establishment of the session, and wherein the gateway further includes: a session monitor configured to monitor the session between the external device and the internal device with reference to the communication history information stored in the communication history storage, and output impermissible access detection information when detecting an impermissible access from the external device to the internal device; and an impermissible access processor configured to perform at least one of a warning processing of notifying the impermissible access detection information and a disconnecting processing of disconnecting the communication between the external device and the internal device, when the session monitor outputs the impermissible access detection information.

In regard amended claim 3, the prior arts of record do not teach or disclose a communication network system, comprising: an external device connected with a global network; an internal device connected with a local area network independent from the global network; a server communicatively connectable with the external device via the global network; and a gateway configured to relay communication between the global network and the local area network, wherein the server is configured to receive from the external device an access demand packet indicating a demand for an access to the internal device, and transmit a first access demand notice packet notifying receipt of the access demand packet to the gateway, via the global network, and the gateway includes: a first communication interface configured to communicate with the server via the global network; a second communication interface configured to communicate with the internal device via the local area network; a first communication controller configured to control the first communication interface to cause the first communication interface to receive the first access demand notice packet transmitted from the server to the gateway; a second communication controller configured to control, upon receiving the first access demand notice packet by the first communication interface, the second communication interface to cause the second communication interface to transmit a second access demand notice packet notifying the receipt of the first access demand notice packet to the internal device to establish a session between the external device and the internal device; and a communication history storage configured to store communication history information about a history of communication between the external device and the internal device after the establishment of the session, and wherein the gateway further includes: a session monitor configured to monitor the session between the external device and the internal device without reference to the communication history information stored in the communication history storage, and output impermissible access detection information when detecting an impermissible access from the external device to the internal device; and an impermissible access processor configured to perform at least one of a warning processing of notifying the impermissible access detection information and a disconnecting processing of disconnecting the communication between the external device and the internal device, when the session monitor outputs the impermissible access

In regard amended claim 17, the prior arts of record do not teach or disclose a communication network system, comprising: an external device connected with a global network; an internal device connected with a local area network independent from the global network; a server communicatively connectable with the external device via the global network; and a gateway configured to relay communication between the global network and the local area network, wherein the server is configured to receive from the external device an access demand packet indicating a demand for an access to the internal device, and transmit a first access demand notice packet notifying receipt of the access demand packet to the gateway, via the global network, and the gateway includes: a first communication interface configured to communicate with the server via the global network; a second communication interface configured to communicate with the internal device via the local area network; a first communication controller configured to control the first communication interface to cause the first communication interface to receive the first access demand notice packet transmitted from the server to the gateway; a second communication controller configured to control, upon receiving the first access demand notice packet by the first communication interface, the second communication interface to cause the second communication interface to transmit a second access demand notice packet notifying the receipt of the first access demand notice packet to the internal device to establish a session between the external device and the internal device; and a communication history storage configured to store communication history information about a history of communication between the external device and the internal device after the establishment of the session, the first communication controller is configured to cause the first communication interface to periodically transmit a first periodic packet to the server at a predetermined time interval, and causing the first communication interface to receive the first access demand notice packet transmitted from the server to the gateway in response to the first periodic transmit packet.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Date: 05/19/2022





/PHIRIN SAM/Primary Examiner, Art Unit 2476